                  Case 1:17-cv-02972-RDB Document 139 Filed 01/22/19 Page 1 of 3
                                                      LAW OFFICES

                                          KRAMON & GRAHAM, P. A.
                                                     ONE SOUTH STREET
                                                        SUITE 2600

                                        BALTIMORE, MARYLAND 21202-3201
                                                 TELEPHONE: (410) 752-6030
ANDREW JAY GRAHAM                                FACSIMILE: (410) 539-1269                            E-MAIL
      DIRECT DIAL                                                                               agraham@kg-law.com
    (410) 347-7422                                www.kramonandgraham.com
  DIRECT FACSIMILE
   (410) 361-8208

ALSO ADMITTED IN NY AND DC
                                                    January 22, 2019

      VIA ECF
      The Honorable Richard D. Bennett
      District Judge
      United States District Court for the District of Maryland
      101 West Lombard Street
      Chambers 5D
      Baltimore, Maryland 21201

                             RE:   Keyes Law Firm, LLC v. Napoli Bern Ripka Shkolnik, LLP, et al.,
                                   17-cv-2972-RDB

      Dear Judge Bennett:

                I write on behalf of plaintiff Keyes Law Firm, LLC ("KLF") in response to Mr.

      Rosenberg's letter of January 11, 2019 (ECF No. 137) concerning a recent opinion from the New

     York State Bar Association's Committee on Professional Ethics ("NYSBA Op. 1160"). I

     disagree with Mr. Rosenberg's conclusions concerning the opinion and do not think it has any

     bearing on KLF's accounting, breach of contract, and related claims against the defendants in this

     matter.

                As an initial matter, Mr. Rosenberg continues to ignore the Complaint's allegations (and

     what the evidence will show) concerning KLF's role in the underlying asbestos cases at issue.

     The contractual relationship between KLF and the defendants is not an "affiliation intended

     solely for the purpose of obtaining clients referred by the non-admitted lawyer," as was

     apparently the relationship presented to the New York State Bar. NYSBA Op. 1160 at ¶ 2.

     Rather, KLF's role includes: serving as "liaison counsel" between the defendants and another



     I 7249/0/02893072.DOCXv I
            Case 1:17-cv-02972-RDB Document 139 Filed 01/22/19 Page 2 of 3



The Honorable Richard D. Bennett
January 22, 2019
Page 2


firm specializing in asbestos bankruptcy claims who also represented the clients in prosecuting

asbestos-related claims (ECF 1, ¶ 33); taking "responsibility for, among other things, consistency

between assertions made (e.g., concerning product identification) by the [client] in connection

with Bankruptcy Claims and those made in connection with the Litigation Claims" (id); and

"handl[ing] other responsibilities, including communications with and responding to inquiries

from the [clients] regarding the status of their claims and other client-relation issues," and

providing documents to support litigation and bankruptcy claims. Id. It is not, as described in

NYSBA Op. 1160, an agreement to make an out-of-state attorney part of a New York firm.

          Second, Mr. Rosenberg's letter ignores the opinion's. Rule 1.5(g) analysis. Notably

NYSBA Op. 1160 reaches no conclusion about whether the proposed relationship would meet

the requirements of Rule 1.5(g), which the opinion's authors acknowledge allows a lawyer to

share a fee with an unaffiliated lawyer. See NYSBA Op. 1160, IN 5-6.1

         Finally, Mr. Rosenberg's letter completely overlooks the context of NYSBA Op. 1160

and the New York law that makes that context outcome determinative of the pending motion

here. The New York attorney who made the inquiry referred to in NYSBA Op. 1160 submitted

the inquiry as to whether the proposed affiliation was proper before entering into the proposed

affiliation. Defendants, by contrast, assert now that their agreements with KLF are not

enforceable after entering into more than 2000 such agreements and reaping the benefits

therefrom. As noted in our opposition memorandum, it is well-established that attorneys such as

  The prefatory language in the opinion that Mr. Rosenberg relies upon cites to another ethics
opinion, which I have attached as Exhibit A. As Your Honor will see, the situation presented
there bears no resemblance to the present case (and additionally does not support the prefatory
language).


17249/0/02893072. DOCXv 1
            Case 1:17-cv-02972-RDB Document 139 Filed 01/22/19 Page 3 of 3



The Honorable Richard D. Bennett
January 22, 2019
Page 3

the defendants are prohibited from using "the ethical rules as a sword to render unenforceable"

fee-sharing agreements to which they already assented and from which they already benefitted.

Marin v. Constitution Realty, LLC, 71 N.E.3d 530, 533 (N.Y. 2017); Benjamin v. Koeppel, 85

N.Y.2d 549, 556 (N.Y. 1995) (same); see also Plaintiffs Memorandum in Opposition to

Defendants' Motion for Judgment, ECF No. 119, § IV.B (collecting authority).

         For these reasons, NYSBA Op. 1160 does not advance the defendants' argument. The

Court should deny the defendants' motions for judgment.

         I also wanted to alert the Court to a related case that one of the defendants recently filed

in the Supreme Court for the State of New York, County of Suffolk. Defendant Napoli, Kaiser,

Bern & Associates, LLP (represented by Defendant Napoli Shkolnik PLLC) has filed a

complaint against KLF, its principal Mary Keyes, and Defendant Napoli, Bern Ripka Shkolnik,

LLP seeking "to recover attorneys' fees and costs accrued to date, due to frivolous and malicious

litigation brought against Plaintiff by KLF and Keyes. . . ." Complaint, attached hereto as

Exhibit B, ¶ 1. We are currently assessing our options (and neither KLF nor Mary Keyes has

been served), but wanted to make the Court aware of this development and its potential collateral

effect on this case.

                                                Respectfully submitted,




JEL
cc:      All Counsel (via ECF)



I 7249/0/02893072.DOCXv I
